In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: October 16, 2020

* * * * * * * * * * * * * *                   *
KATHRYN N. MOORE, as parent and               *     UNPUBLISHED
legal representative of her minor daughter,   *
J.M.,                                         *     No. 16-856V
                                              *
               Petitioner,                    *     Special Master Dorsey
                                              *
v.                                            *
                                              *     Decision Based on Stipulation;
SECRETARY OF HEALTH                           *     Hemophilus Influenza Type B (“Hib”);
AND HUMAN SERVICES,                           *     Vaccine; Right-Thigh Cellulitis; Abscess;
                                              *     Scarring.
               Respondent.                    *
                                              *
* * * * * * * * * * * * * * *

Ramon Rodriguez, III, Sands Anderson, P.C., Richmond, VA, for petitioner.
Camille M. Collett, U.S. Department of Justice, Washington, DC, for respondent.

                             DECISION BASED ON STIPULATION1

       On July 21, 2016, Kathryn N. Moore (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleged that as a result of Hemophilus
influenza Type B (“Hib”) vaccine administered to her minor daughter, J.M., on July 23, 2013,
J.M. suffered from right thigh cellulitis, abscess, and scarring. Petition at 1-2 (ECF No. 1).



1
 Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
        On October 16, 2020, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 111). Respondent finds that there is not
preponderant evidence demonstrating J.M.’s right thigh cellulitis, abscess, and scarring were
caused from a factor unrelated to her Hib vaccination. Id. at ¶ 5. The parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       a. A lump sum of $35,000.00, consisting of pain and suffering, in the form of a check
       payable to petitioner as guardian/conservator of J.M.’s estate;

       b. A lump sum of $828.99, representing the reimbursement of a lien for vaccine
       injury-related services rendered on behalf of J.M., in the form of a check payable
       jointly to petitioner and

       Department of Health Care Services
       Recovery Branch - MS 4720
       P.O. Box 997421
       Sacramento, CA 95899-7421

       Petitioner agrees to endorse this check to the Department of Health Care Services.

       c. A lump sum of $768.62, representing the reimbursement of a lien for vaccine
       injury-related services rendered on behalf of J.M., in the form of a check payable
       jointly to petitioner and

       Beacon Health Strategies
       200 State Street, Suite 302
       Boston, MA 02109
       Attn: Gregg A. Rubenstein, Associate General Counsel

       Petitioner agrees to endorse this check to Beacon Health Strategies.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 12.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3



3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2
IT IS SO ORDERED.


                    s/Nora Beth Dorsey
                      Nora Beth Dorsey
                      Special Master